DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 depends on later claim 19.  Since, this is similar to method claim 8, which depends on claim 1, examiner assumes it depends on claim 11.  Appropriate correction is requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, 17, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10, 20 recite variables such as n1, n2, n3, etc... There is lack of written descriptions as to what these stand for.  Neither the claim, nor the specification describe what these variables represent (See specification page 7 equation 1).  The subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art as to why or how the acoustic yield can be calculated from the values of Δf.  This equation requires that values of n1, n2, n3, be clearly defined so that it can be used for acoustic yield calculation.
Claims 7, 17 recites that relative strengths of harmonics is used.  As discussed in applicant specification, this is based on equation 1.  See specification page 7.  For same reasons as discussed with respect to claims 10, 20, these claims also lack written description because the unique identifier depends on equation 1, which requires variables n1, n2, n3, etc... 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 18 recite “without reliance on reflection or attenuation of acoustic waves”.  It is not understood what is meant.  Acoustography requires acoustic waves and their properties for analysis.  The third acoustic waves inherently will be attenuated when it reaches the detector.  Hence is depending on it.  That is, attenuation is inherently part of the acoustic waves.  So it is not clear what applicant means by not relying reflection and attenuation. Specification ¶0037, also mentions it but does not clarify what is meant by this.  For examination purpose, examiner interprets as ---

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Mourad [US 20060079773 A1].
As per claim 1, Mourad teaches a method for performing multi-frequency harmonic acoustography for target identification and border detection within a target tissue, the method comprising:
providing a focused confocal transducer (Mourad Fig 3, ¶0122, acoustic transducers, e.g. items 42, 44, ¶ 0124 “Source and probe combination 40 comprises confocal, annular acoustic sources 42 and 44…”) having at least one piezoelectric element (Mourad ¶0008);
focusing first and second ultrasonic waves at first and second frequencies from the transducer on the target tissue (Mourad ¶0124 “Phasing acoustic sources 42 and 44 at slightly different frequencies produces a significant radiation force only at their mutual focus, indicated in the brain, such as near the brain surface at location 48, and deforms the tissue”);
wherein the first and second waves interfere at a focal plane within the target tissue such that the target tissue absorbs energy from the first and second waves and vibrates to emit a third acoustic wave within the target tissue (Mourad ¶0124 “…acoustic emissions may be generated from the transiently deformed tissue, with the emissions monitored by transducer 46 and related to tissue properties or physiological conditions”.  These acoustic emissions correspond to claimed third acoustic wave);
detecting the third acoustic wave with a hydrophone (Mourad ¶0124 “monitored by transducer 46”.  ¶0059 “Acoustic detection techniques that involve the application of acoustic interrogation signals to a target tissue site …acoustic hydrophones and the like,”); and
analyzing the third acoustic wave (Mourad ¶0125 “The acoustic source and probe combination 40 illustrated in FIG. 3 may also be used, in combination with an imaging system, to acoustically palpate tissue at targeted sites to localize tissue responses to the focused ultrasound, such as pain….”) to evaluate one or more mechanical properties of the target tissue (In view of instant claim 6, Mourad ¶0077 “According to one embodiment, tissue sites of varying size and/or location are assessed simultaneously or sequentially”).
	As per claim 2, Mourad further teaches wherein the confocal transducer comprises a hydrophone positioned centrally within in the piezoelectric element (Mourad Fig 3, ¶0122 item 46 placed centrally within annular transducers arranged in a concentric configuration).
 As per claim 6, Mourad further teaches wherein evaluating one or more mechanical properties comprises analyzing harmonics generated by non-linear properties of the target tissue (Mourad ¶0084 “detects ultrasound signals that are indicative of tissue displacements, or associated biological responses, in one or more of the following operating modes: … harmonic, subharmonic or superharmonic imaging”, ¶0099 “generated by the acoustic radiation force; properties of induced second harmonic deformation(s)”, as discussed above, Mourad ¶0077 discloses non-linear properties) wherein the one or more mechanical properties of the target tissue are selected from the group consisting of: tissue type, size, location with adjacent tissue or physiologic or disease state (Mourad ¶0077 “According to one embodiment, tissue sites of varying size and/or location are assessed).
As per claim 8, In view of 112 rejection above, Mourad further teaches wherein evaluating one or more mechanical properties of the target tissue comprises quantitative characterization of one or more material properties of the target tissue (Mourad ¶0127 “a diagnostic ultrasonic probe that emits an ultrasonic pulse toward the site of tissue displacement and detects its echo to track the magnitude, or other aspects, of tissue displacement”, implies quantitative characterization.  Also see ¶0131 which discusses about physiological properties being measured) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Mourad [US 20060079773 A1].
As per claims 11-12, 16, 18, have features similar to claims 1-2 and are rejected for same reasons as above.  Mourad further teaches a system Mourad Fig 1, the system comprising: a signal processing circuit (Mourad Fig 2 items 20, 30).  Mourad doers nit expressly teach the signal processing circuit comprising a computer hardware processor and a non-transitory memory storing instructions executable by the computer hardware processor which perform steps of claim 1.  However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to embody method of Mourad in “a computer hardware processor and a non-transitory memory storing instruction” so that the instructions can be automatically executed.  

Claims 3, 13 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claims 2, 12 above, and further in view of Konofagou [US 20150065871 A1].
	As per claims 3, 13 Mourad teaches claims 2, 12 as discussed above.  Mourad further teaches wherein the confocal transducer comprises a first inner transducer disposed concentrically within a second outer transducer (Mourad ¶0122, Fig 3); wherein the first inner transducer emits the first wave at the first frequency and the second outer transducer emits the second wave at the second frequency (Mourad ¶0122, ¶0124); and wherein the hydrophone is positioned concentrically at the center of the first inner transducer (Mourad Fig 3 item 46).
	Mourad does not expressly each hydrophone within a hole.
	Konofagou teaches hydrophone within a hole (Konofagou ¶0035 “spherically focused hydrophone 106 (Y-107, Sonic Concepts, W A, USA) can be positioned through the center hole of the FUS transducer 102”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating assembly of hydrophone as in Konofagou.  One motivation would be to align transducers so that their focal regions overlapped within the confocal volume (Konofagou ¶0035).

Claims 4, 14 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claims 2, 12 above, and further in view of Weng [US 20010031922 A1].
	As per claims 4, 14 Mourad teaches claims 2, 12 as discussed above.  Mourad further teaches wherein the confocal transducer comprises a curved array of transducers configured to scan the target tissue (Mourad Fig 3, shows curve and array of 2 elements.  Scanning is inherent for imaging.  See ¶0013 for e.g.), the hydrophone disposed within the array (Mourad Fig 3, ¶0122 item 46 placed centrally within annular transducers arranged in a concentric configuration).
	Mourad does not expressly teach electronic scanning.
	Weng discloses electronic scanning and its advantage (Weng ¶0009 “The electronic scanning transducer has many advantages over the mechanically scanned transducer. The main advantage is that there are no moving components in the electronic device, so that it has much higher durability and reliability.”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating electronic scanning so as to provide much higher durability and reliability.

Claims 5, 15 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claims 1, 11 above, and further in view of Bharat [US 20150112197 A1]
As per claim 5, 15, Mourad teaches claims 2, 12 as discussed above.   Mourad does not expressly teach wherein the one or more mechanical properties of the target tissue comprise a boundary between malignant and normal tissue within the target tissue.
Bharat teaches wherein the one or more mechanical properties of the target tissue comprise a boundary between malignant and normal tissue within the target tissue (Bharat ¶0024 “Elasticity images provide information on size and boundary of the target and/or the OARs that may not be available in other types of images. Namely, the target may be differentiable from surrounding normal tissue with higher contrast, depending on the underlying mechanical properties of the target. For example, malignant liver tumors”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating analysis of echoes as Bharat.  The motivation would be to provide contour information for a treatment plan for radiation therapy to follow (Bharat ¶0023).

Claims 7, 17 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claims 6, 16 above, and further in view of Unger [US 5846517 A].
As per claims 7, 17, Mourad teaches claims 6, 16 as discussed above.  Mourad does not expressly teach wherein a spectral envelope comprising relative strengths of higher harmonics is used to create imaging contrast and unique identifying information associated with the target tissue.
Unger teaches wherein a spectral envelope comprising relative strengths of higher harmonics is used to create imaging contrast and unique identifying information associated with the target tissue (Unger Col 52 lines 1-17 “The second harmonic mode may be beneficially employed, in which the 2x frequency may be received, where x is the incidental frequency.  This may serve to decrease the signal from the background material and enhance the signal from the transducer …harmonics signals, such as odd harmonics signals, for example, 3x or 5x, may be similarly received using this method. Subharmonic signals, for example, x/2 and x/3, may also be received and processed so as to form an image. ”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating harmonics for imaging.  The motivation would be to decrease background signal while imaging (Unger Col 52 line 10).

Claims 9, 19 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claims above, and further in view of Salama [US 20090281422 A1]
As per claim 9, 19 Mourad teaches claims 1, 11 as discussed above.  Mourad does not expressly teach wherein the first and second waves cause the target tissue to vibrate at a difference frequency Δf = |f1-f2|, where f1 is the frequency of the first wave and f2 is the frequency of the second wave; and wherein detecting the third acoustic wave further comprises identifying variation of an acoustic yield of one or more harmonics of Δf.
Salama teaches wherein the first and second waves cause the target tissue to vibrate at a difference frequency Δf = |f1-f2|, where f1 is the frequency of the first wave and f2 is the frequency of the second wave; and wherein detecting the third acoustic wave further comprises identifying variation of an acoustic yield of one or more harmonics of Δf (Salama ¶0049 “But as the first and second high-frequency ultrasound waves propagate and interact, they produce a series of harmonic waves. One resultant harmonic is a low-frequency wave at the beat frequency (f.sub.1-f.sub.2) resulting from the cancellation of the high-frequency components of the input waves. This low-frequency harmonic…”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating aspects of harmonic motion imaging as in Salama.  The motivation would be to image dense compressive media for breast tumor detection and diagnosis (Salama ¶0005).  

Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Mourad as applied to claim 11 above, and further in view of Fatemi [US 20120130248 A1].
As per claim 21, Mourad teaches claim 11 as discussed above.  Mourad further teaches one or more pulse generators for and one or more amplifiers (Mourad Fig 2 items 14, 16, 26, 28, ¶0121, ¶0124 mentions pulses and PRF implying pulses generated) for generating the first and second waves as ultrasonic beams at the first and second frequencies in the low MHz range (Mourad ¶0019); wherein the confocal transducer comprises a first inner transducer disposed concentrically within a second outer transducer (Mourad ¶0122 “multiple annular transducers arranged in a concentric configuration”); wherein the first and second waves are input into the confocal transducer with the first wave coupled to the inner transducer and the second wave coupled to the outer transducer (this is implied by the concentric arrangement mentioned in Mourad ¶0122)  (Mourad ¶0124 “produces a significant radiation force only at their mutual focus”, implies converging at foci).
Mourad does not expressly teach unmodulated continuous wave (CW), and to create two converging beams that overlap at the target tissue.
Fatemi expressly recites CW and to create two converging beams that overlap at the target tissue (Fatemi ¶0048).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mourad by integrating CW as the sound waves.  The motivation would be to measure to measure the motion of a target object produced by the non-linear interaction of the waves (Fatemi ¶0002).
As per claim 22, Mourad in view of Fatemi further teaches a band pass filter used to remove the first and second waves from the acquired signal (Fatemi ¶0058 “ a frequency filter 502 such as a band-pass filter, for example, to extract mid-range frequency components of the response wave. ”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793